                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     MIRANDA DAIRY, et al.,                              Case No. 18-cv-06357-RMI
                                   9                     Plaintiffs,
                                                                                             ORDER RE: DISCOVERY DISPUTE
                                  10              v.
                                                                                             Re: Dkt. No. 127
                                  11     HARRY SHELTON LIVESTOCK, LLC, et
                                         al.,
                                  12
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14                   Now pending before the court is a unilaterally-filed discovery dispute letter brief

                                  15   through which Defendants describe Plaintiffs’ reported refusal to meet and confer in good faith

                                  16   about a difference of opinion as to the proper scope and limits of a certain subpoena that Plaintiffs

                                  17   have served on Defendants’ accountancy firm. See generally Ltr. Br. (dkt. 127). By way of

                                  18   proposed solution for this impasse, Defendants note one fact (that a protective order has been

                                  19   entered in this case) while requesting one of two alternative proposals: (1) that the court schedule a

                                  20   conference call; or, (2) that the court establish an alternative procedure. See Pickering Decl. (dkt.

                                  21   127-1) at 4-5. Defendants add that they “have attempted to meet and confer with Plaintiffs’

                                  22   counsel as to this issue, but those overtures have been rejected.” Id. at 4.

                                  23          Because Defendants’ proposed alternative procedure is suitable, and indeed preferable, the

                                  24   request for a telephone conference is DENIED. The court will first admonish the Parties not to

                                  25   reject one another’s overtures with respect to this court’s requirement to meet and confer in good

                                  26   faith such as to resolve simple disputes without court intervention. That said, and pursuant to

                                  27   Defendants’ proposal, Defendants shall forthwith produce those documents that are responsive to

                                  28   the subpoena and which are not the subject of any objections. As for documents, or portions
                                   1   thereof, that are subject to objections, Defendants shall produce redacted documents where

                                   2   possible, or shall withhold the documents if necessary, and the redactions and withheld documents

                                   3   shall be attended with the service of a privilege log relating to the redactions and withheld

                                   4   documents. Once this process is complete, the parties are ORDERED to meet and confer and to

                                   5   exert a good faith effort to narrow or resolve any disputes pertaining to any issues stemming from

                                   6   the redactions, the withholding of documents, Defendants’ assertions of privilege, and so on.

                                   7   Thereafter, if any disputes remain, the Parties are directed to present those narrowed and refined

                                   8   disputes in the form of a jointly-filed letter brief that complies with the pertinent provisions set

                                   9   forth in the General Standing Order of the undersigned.

                                  10          IT IS SO ORDERED.

                                  11   Dated: July 9, 2021

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                      ROBERT M. ILLMAN
                                  14                                                                  United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                          2
